Exhibit 10.6

EXECUTION VERSION

 

 

 

TRANSITION SERVICES AGREEMENT

between

TRICADIA HOLDINGS, L.P.

AND

TIPTREE ASSET MANAGEMENT COMPANY, LLC

DATED AS OF June 30, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS

     1   

Section 1.01.

 

Certain Defined Terms

     1   

Section 1.02.

 

Other Defined Terms

     3   

Section 1.03.

 

Interpretation

     3   

ARTICLE II

 

TRANSITION SERVICES

     4   

Section 2.01.

 

Transition Services; Term

     4   

Section 2.02.

 

Nature and Quality of Transition Services

     5   

Section 2.03.

 

Policies and Procedures

     6   

Section 2.04.

 

Cooperation and Information

     6   

Section 2.05.

 

Intellectual Property and Software Licenses

     7   

Section 2.06.

 

Insurance

     8   

Section 2.07.

 

Business Continuity and Disaster Recovery

     8   

Section 2.08.

 

Third-Party Service Providers

     8   

ARTICLE III

 

COMPENSATION FOR SERVICES

     8   

Section 3.01.

 

Fees and Actual Costs

     8   

Section 3.02.

 

Third Party Charges

     9   

Section 3.03.

 

Payments of Fees

     9   

Section 3.04.

 

Invoices; Documentation

     9   

Section 3.05.

 

Disputes

     9   

Section 3.06.

 

Taxes

     10   

ARTICLE IV

 

ACCESS AND SECURITY

     10   

Section 4.01.

 

Security Level; Additional Security Measures

     10   

Section 4.02.

 

Security Breaches

     10   

Section 4.03.

 

Systems Security

     11   

Section 4.04.

 

Information Security

     11   

Section 4.05.

 

Records; Inspection and Audit Rights

     12   

ARTICLE V

 

CONFIDENTIALITY

     12   

Section 5.01.

 

Tricadia Confidentiality

     12   

Section 5.02.

 

TAMCO Confidentiality

     13   

ARTICLE VI

 

DISCLAIMER OF WARRANTIES; INDEMNIFICATION

     14   

Section 6.01.

 

Disclaimer of Warranties

     14   

Section 6.02.

 

Indemnification of Tricadia

     14   

Section 6.03.

 

Indemnification of TAMCO

     14   

Section 6.04.

 

Procedure

     14   

Section 6.05.

 

Insurance

     15   

Section 6.06.

 

No Double Recovery; No Limitation

     15   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VII

 

TERM AND TERMINATION

     15   

Section 7.01.

 

Effective Date and Final Term

     15   

Section 7.02.

 

Termination

     15   

Section 7.03.

 

Survival

     16   

ARTICLE VIII

 

GENERAL PROVISIONS

     16   

Section 8.01.

 

Amendment; Waiver

     16   

Section 8.02.

 

Expenses; Payments

     16   

Section 8.03.

 

Notices

     16   

Section 8.04.

 

Severability

     17   

Section 8.05.

 

Entire Agreement; Assignment

     17   

Section 8.06.

 

Binding Effect

     18   

Section 8.07.

 

No Third-Party Beneficiaries

     18   

Section 8.08.

 

Governing Law

     18   

Section 8.09.

 

Consent to Jurisdiction

     18   

Section 8.10.

 

Waiver of Jury Trial

     18   

Section 8.11.

 

Counterparts

     19   

Section 8.12.

 

Further Assurances

     19   

Section 8.13.

 

Relationship of the Parties

     19   

Appendix A - Form of Transition Service Schedule

 

ii



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT, dated as of June 30, 2012, is by and among
Tiptree Asset Management Company, LLC, a Delaware limited liability company
(“TAMCO”). Tricadia Holdings, L.P., a Delaware limited partnership (“Tricadia”).
and, to the limited extent provided for herein, Tiptree Financial Partners, L.P.
(“Tiptree”).

W I T N E S S E T H:

WHEREAS, Tricadia, Tiptree and each of TFPLP Holdings I LLC, TFPLP Holdings II
LLC and TFPLP Holdings III LLC (together, the “Contributors”) have entered into
that certain Contribution and Issuance Agreement dated as of the date hereof
(the “Contribution Agreement”) pursuant to which the Contributors have agreed to
contribute (the “Contribution”) to Tiptree 99% of the outstanding limited
liability company interests of TAMCO, and Tiptree has agreed to issue to the
Contributors common limited partnership units in respect of their contribution;

WHEREAS, TAMCO will hold, immediately prior to and after the Contribution, all
of the Limited Liability Company Interests (as defined in the Contribution
Agreement) of each of Tiptree Capital Management, LLC, Muni Capital Management,
LLC, Tricadia Loan Management LLC and TREIT Management, LLC (each a “Management
Entity” and, together, the “Management Entities”):

WHEREAS, following the Contribution, Tiptree’s interests in TAMCO will be held
by Tiptree Asset Management Holding Company, LLC (“TAMCO Holding”), a
wholly-owned subsidiary of Tiptree; and

WHEREAS, pursuant to the terms of the Contribution Agreement, the Contributors
desire that Tricadia, an affiliate of the Contributors, provides certain
transition services to TAMCO and its Affiliates, including Tiptree and the
Management Entities, for specified periods following the Closing Date (as
defined in the Contribution Agreement), all in accordance with, and subject to
the terms and conditions of, this TSA (as defined below).

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this TSA and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, TAMCO and Tricadia
hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms.

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed thereto in the Contribution Agreement. As used in this TSA, the
following terms shall have the following meanings:

“BCDR Plan” shall mean the written document which records a party’s logistical
plan for the recovery and restoration of partially or completely interrupted
critical functions within a predetermined time following a disaster or extended
disruption.



--------------------------------------------------------------------------------

“Board” means the Board of Directors of Tiptree.

“Change of Control” means (i) the acquisition by any Persons or group of Persons
(other than an Affiliate of Tricadia) of a majority of the issued and
outstanding Tiptree Partnership Units (whether as a result of an issuance by
Tiptree or sale by one or more Tiptree Partners); (ii) a merger, consolidation,
recapitalization or reorganization of Tiptree with or into a Person that is not
an Affiliate of Tricadia; or (iii) the persons who were directors of the Tiptree
on the date hereof (the “Incumbent Directors”) shall cease to constitute at
least a majority of the Board or a majority of the board of directors of any
successor to Tiptree; provided, that, any director who was not a director as of
the date hereof shall be deemed to be an Incumbent Director if such director was
elected to the Board by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Incumbent Directors
either actually or by prior operation of this provision, unless such election,
recommendation or approval was the result of an actual or threatened election
contest of the type contemplated by Regulation 14a-11 promulgated under the
Exchange Act or any successor provision; provided, further, however, that no
proposed merger or business contribution in respect of which there are active
discussions as of April 19, 2012 shall constitute a Change of Control of
Tiptree.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expenses” means, with respect to any Person, all fees, costs and expenses
incurred in connection with such Person’s activities.

“Hypothetical Fees” means the fees that would have been payable to the
Management Entities under the Management Agreements and the Tiptree Partnership
Agreement if the fee rates (including performance fee rates) set forth in such
agreements prior to the Closing Date continued to apply after the Closing Date.

“Third Party Materials” shall mean all Intellectual Property owned by a Person
other than Tricadia or its Affiliates prior to the Closing Date, including all
modifications and amendments thereto as of any date.

“Transition Service” means each service provided under this TSA and described in
a Transition Service Schedule.

“Transition Service Schedule” means each of the completed and signed schedules
to this TSA in the form attached hereto as Appendix A.

“TSA” means this Transition Services Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 1.02. Other Defined Terms.

The following terms have the meanings defined for such terms in the Sections set
forth below:

 

Term

  

Section

      Contribution    Recitals    Contribution Agreement    Recitals   
Contributors    Recitals    Final Term    7.01    Historical Records    4.05(a)
   Incumbent Directors    1.01    Indemnified Party    6.04    Indemnifying
Party    6.04    Management Entities    Recitals    Omitted Service    2.01(f)
   Records    4.05(a)    Sales Taxes    3.06    Security Regulations    4.03(a)
   Service Provider    2.01    Service Provider Policy    2.03(a)    Service
Recipient    2.01    Service Recipient Policy    2.03(b)    Service Records   
4.05(a)    Systems    4.03(a)    TAMCO    Preamble    TAMCO Holding    Recitals
   TAMCO Indemnified Party    6.03    Term    2.01(b)    Tiptree    Preamble   
Transition Services Fee(s)    3.01(a)    Tricadia    Preamble    Tricadia
Indemnified Party    6.02   

SECTION 1.03. Interpretation. When reference is made in this TSA to an Article,
a Section, Exhibit or Schedule, such reference shall be to an Article of, a
Section of, or an Exhibit or Schedule to, this TSA unless otherwise indicated.
When reference is made to any agreement (including this TSA), contract, statute
(or section thereof) or regulation (or section thereof), such reference shall be
to such agreement (including this TSA), contract, statute (or section thereof)
or regulation (or section thereof) as amended, modified, supplemented or
replaced from time to time including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein. Whenever the words “include”, “includes” or “including”
are used in this TSA, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and words of
similar import when used in this TSA shall refer to this TSA as a whole and not
to any particular

 

3



--------------------------------------------------------------------------------

provision of this TSA. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. All
pronouns and variations thereof will be deemed to refer to the feminine,
masculine or neuter, singular or plural, as the identity of the Person referred
to may require. All terms defined in this TSA shall have the defined meanings
when used in any document made or delivered pursuant hereto unless otherwise
defined therein. The table of contents and headings contained in this TSA are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this TSA. It is the intention of the parties that every
covenant, term and provision of this TSA shall be construed simply according to
its fair meaning and not strictly for or against any party, it being understood
and agreed that this TSA is the product of negotiation by the parties having the
assistance of counsel and other advisors, and, therefore, the parties waive, to
the fullest extent permitted by Applicable Law, the benefit of any Applicable
Law requiring construction or interpretation against the party drafting or
causing any instrument to be drafted. In the event of any conflict or alleged
conflict between any Transition Service Schedule, on the one hand, and this TSA,
on the other hand, the terms and conditions of this TSA shall prevail.

ARTICLE II

TRANSITION SERVICES

SECTION 2.01. Transition Services; Term.

(a) Tricadia shall provide, or shall cause its Affiliates or third-party service
providers to provide, the Transition Services (each such party providing a
Transition Service being referred to herein as a “Service Provider”) to TAMCO
and its Affiliates, including Tiptree, TAMCO Holding and the Management Entities
(each such party receiving a Transition Service being referred to herein as a
“Service Recipient”) upon the terms and subject to the conditions set forth
herein and on the Transition Services Schedules. A detailed description of each
Transition Service is set forth in the relevant Transition Service Schedule.

(b) Tricadia shall, or shall cause its Affiliates or third-party service
providers to, provide, and each Service Recipient shall receive, each Transition
Service for such period as is specified for such Transition Service in the
relevant Transition Service Schedule (each such period, a “Term”). The Term for
each Transition Service may be extended by mutual agreement of Tricadia and
TAMCO, to be reflected by amendment to the relevant Transition Service Schedule.

(c) In the event that Tiptree internally restructures, reorganizes or transfers
a Service Recipient (including Tiptree) to an Affiliate or a third party which,
following such transaction is an Affiliate, Tricadia shall continue to provide,
or cause the provision of, the Transition Services to each Service Recipient to
the extent provided prior to such restructuring, reorganization or transfer, but
only insofar as each Service Recipient continues to conduct its business. For
the avoidance of doubt, the consummation of any merger or business contribution
in respect of which there are active discussions as of April 19, 2012, shall not
constitute a restructuring, reorganization or transfer of Tiptree and Tricadia
shall continue to provide, or cause the provision of, the Transition Services
following the consummation of any such transaction.

 

4



--------------------------------------------------------------------------------

(d) Except as otherwise provided herein, Tricadia shall not, and shall cause its
Affiliates not to (without TAMCO’s prior written consent), cease providing or
suspend the provision of any Transition Service during the Term for such
Transition Service, including during the period of any good faith dispute
between the parties.

(e) Tricadia hereby represents and warrants to TAMCO that it has given due and
proper consideration to the preparation of the Transition Service Schedules to
this TSA and the Transition Services described therein and that it is not aware
of any services that had been provided to the Management Entities prior to the
Closing Date that are omitted from such Transition Services Schedules, other
than the services provided by the Transferred Employees. Tricadia hereby
acknowledges the parties’ intention that the scope of the Transition Services
should reflect in full those services provided by Tricadia, or its Affiliates or
third-party service providers, to Tiptree, TAMCO Holding, TAMCO and the
Management Entities in the ordinary course prior to the Closing Date, except to
the extent provided by the Transferred Employees, and undertakes to TAMCO that
the Transition Services provided hereunder reflect all services provided to
Tiptree, TAMCO Holding, TAMCO and the Management Entities in the ordinary course
prior to the Closing Date, other than the services provided by the Transferred
Employees.

(f) If, at any time within one hundred and fifty (150) days following the
Closing Date, either party becomes aware of any service that had been provided
to Tiptree, TAMCO Holding, TAMCO or a Management Entity prior to the Closing
Date that is not included on a Transition Service Schedule and is not otherwise
being provided by a Transferred Employee (each such service, an “Omitted
Service”), then upon notice to the other party, a Transition Service Schedule
shall be added for such service and such service shall become a Transition
Service. Tricadia shall resume provision of such Transition Service as soon as
reasonably practicable. The Omitted Service shall be provided without additional
charge.

SECTION 2.02. Nature and Quality of Transition Services. Tricadia shall, shall
cause its Affiliates to and shall use its reasonable best efforts to cause
third-party service providers to, provide the Transition Services in a timely
and workmanlike manner consistent with past practice; provided, that Tricadia
shall not be liable under this TSA (i) for failing to provide or make available
a Transition Service as set forth herein if such failure was the result of
personnel of Service Provider performing or failing to perform such Transition
Service in accordance with instructions relating to such Transition Service
provided by the Service Recipient or (ii) for any action taken, or omission to
act, by a representative of TAMCO, Tiptree, or any of their respective
Affiliates. Other than as expressly agreed on the applicable Transition Service
Schedule, any determination as to which of Tricadia, its subsidiary or its
Affiliates shall provide a Transition Service, as well as which employee(s)
shall provide such Transition Service shall be made by the Service Provider in
its sole discretion. Tricadia will use its reasonable best efforts to ensure
that each Transition Service is performed by its personnel, or the personnel of
its Affiliates, to the extent that such Transition Service was performed by
Tricadia personnel, or the personnel of Tricadia’s Affiliates, prior to the
Closing Date. Tricadia shall, or shall cause its Affiliates and use reasonable
best efforts to cause third-party service providers to, provide the

 

5



--------------------------------------------------------------------------------

Transition Services in the same manner, scope, nature, frequency, functionality
and quality (including the level of care exercised in the performance) as the
manner in which such Transition Services were provided to the Service Recipient
immediately prior to the date hereof, except as otherwise provided in the
applicable Transition Service Schedule and except for such variations in manner,
scope, nature, frequency or functionality as are reasonably warranted in the
context of changes to the business of Tiptree and its Affiliates after the
Closing Date. The Transition Services shall be used by the Service Recipient for
substantially the same purposes and in substantially the same manner (including
as to volume, amount, level or frequency, as applicable) as the Transition
Services were used immediately prior to the date hereof. In addition to any
other rights or remedies to which TAMCO may be entitled, if Tricadia fails to
provide, or to cause to be provided, any Transition Service in accordance with
the terms of this TSA, Tricadia shall, as promptly as reasonably practical,
correct in all material respects such error or defect or re-perform in all
material respects such Transition Service at the request of TAMCO (and at the
expense of Tricadia).

SECTION 2.03. Policies and Procedures. Each Transition Service will be provided
by a Service Provider in accordance with such Service Provider’s policies and
procedures in effect on the date hereof, as may be amended from time to time,
and with those policies and procedures established by other Persons that are
applicable to such Service Provider and/or the premises where such Transition
Service is performed (each a “Service Provider Policy”); provided, however, that
a copy of each Service Provider Policy, to the extent written, shall be provided
to TAMCO; provided further, however, that in no event shall any Service Provider
Policy modify or alter any Transition Service in a manner that would be
inconsistent with the obligations of the Service Provider set forth in
Section 2.02. If the Service Recipient acts in a manner that is inconsistent
with a Service Provider Policy applicable to it, the Service Provider shall so
inform the Service Recipient and the Service Recipient shall then conform to the
requirements of such Service Provider Policy to the extent commercially
reasonable.

SECTION 2.04. Cooperation and Information.

(a) During the Term, the Service Recipient shall provide the Service Provider
with all information available to the Service Recipient and reasonably requested
by the Service Provider as necessary or desirable for the performance of the
relevant Transition Services. Tricadia shall not be deemed to be in breach of
its obligation to provide, or cause the provision of, any Transition Service to
the extent that the Service Recipient has not provided information that is
reasonably necessary for the performance of such Transition Service. Service
Recipient shall provide to the Service Provider reasonable access to the Service
Recipient’s premises to the extent reasonably necessary for the purpose of
providing the Transition Services.

(b) Tricadia shall, and shall cause its Affiliates and use reasonable best
efforts to cause third-party service providers to, (i) reasonably cooperate with
each Service Recipient in all matters relating to the provision of the
Transition Services and (ii) not engage in any willful or intentional
misconduct, gross negligence, common law fraud or otherwise willfully or
intentionally violate any Applicable Law in connection with the provisions of a
Transition Service. Such cooperation shall include (1) the execution and
delivery of such further instruments or documents as may be reasonably requested
by TAMCO or another Service

 

6



--------------------------------------------------------------------------------

Recipient to enable the full performance of the Transition Services provided
hereunder and (2) notifying TAMCO in advance of any changes to Tricadia’s or
another Service Provider’s operating environment or personnel (including changes
with respect to employee status) to the extent material to the provision of
services hereunder and working with the applicable Service Recipient to minimize
the effect of such changes.

SECTION 2.05. Intellectual Property and Software Licenses.

(a) If the receipt or provision of any Transition Service hereunder requires the
use by Tricadia, one of its Affiliates or any third-party service provider of
the Intellectual Property, technology or data of TAMCO or one of its Affiliates,
or vice versa, then the party that needs to use such Intellectual Property,
technology or data shall have the nonexclusive, irrevocable (except as provided
in this Section 2.05), royalty-free, non-sublicensable (except as and to the
extent required for the provision or receipt of such Transition Service) right
and license to use such Intellectual Property, technology or data during the
Term for the sole purpose of, and only to the extent necessary for, the receipt
or provision of such Transition Service hereunder.

(b) Upon the expiration of the Term, or the earlier termination of any
Transition Service in accordance with Section 7.02, (i) the license to the
relevant Intellectual Property granted under this Section 2.05 will terminate,
and (ii) Service Recipient and/or Service Provider shall (1) cease all use of
the Intellectual Property licensed under this Section 2.05 and (2) subject to
Applicable Law and the requirements of any Governmental Entity, return all
confidential or proprietary information exchanged in connection with such
license, or certify the destruction of the same. Notwithstanding anything to the
contrary herein, the parties acknowledge and agree that, subject to the
confidentiality obligations set forth in Article V, any information in
non-tangible form that is retained in the memories of any persons employed by a
party as of the termination of any Transition Service, or this Agreement, as the
case may be, may be used by such party and its Affiliates on a non-exclusive
basis solely in connection with their respective business.

(c) Except as set forth in this Section 2.05, Tricadia grants no rights to its
Intellectual Property to TAMCO or its Affiliates, and TAMCO and its Affiliates
grant no rights to Intellectual Property to Tricadia; provided, however, that
all data created in connection with the provision of a Transition Service and on
behalf of the Service Recipient shall be owned by the Service Recipient and
shall constitute its confidential information.

(d) If a Service Provider and a Service Recipient collaborate to create any
Intellectual Property (i) that is derived from or based upon a party’s
Intellectual Property, such Intellectual Property shall be owned by the party
upon whose Intellectual Property it is based and the other party hereby agrees
to assign and hereby assigns any rights, title or interests that it may have
therein to such party, and (ii) that is not derived from or based upon a party’s
Intellectual Property, Tricadia and TAMCO shall agree in writing (before such
creation to the extent feasible) which party shall own such Intellectual
Property, and the other party’s rights therein.

 

7



--------------------------------------------------------------------------------

(e) Each of TAMCO and Tricadia shall, and shall cause their respective
Affiliates and, in the case of Tricadia, third-party service providers, to,
comply with their respective obligations under all applicable data protection
and privacy laws.

SECTION 2.06. Insurance. With respect to the provision of Transition Services
under this TSA, Tricadia shall maintain such insurance coverage and in such
amounts covering itself and its Affiliates as is commercially reasonable. Upon
the reasonable request of TAMCO, Tricadia shall provide TAMCO with such
information as it shall reasonably request relating to any insurance coverage
relevant to a Transition Service provided under this TSA.

SECTION 2.07. Business Continuity and Disaster Recovery. Tricadia will at all
times throughout the Term have in place a BCDR Plan that is at least as
comprehensive in scope and detail as the BCDR Plan of Tricadia in effect on the
date hereof. In the event that Tricadia invokes its BCDR Plan, it will notify
TAMCO as soon as reasonably practicable following such invocation and will
maintain communication with TAMCO.

SECTION 2.08. Third-Party Service Providers. Tricadia shall, or shall cause its
Affiliates to, use its reasonable best efforts to (i) obtain any necessary
consent from any third-party service provider in order to provide any Transition
Service or (ii) if any such consent is not obtained, provide acceptable
alternative arrangements to provide such Transition Service sufficient for the
purposes of Service Recipient. Where Transition Services are provided by
Tricadia, or its Affiliates, through third-party service providers or through
the use of Third Party Materials, Tricadia shall, or shall cause its Affiliates
to, (i) use its reasonable best efforts to ensure that the applicable
third-party service provider complies with its obligations under its agreement
with Tricadia or Tricadia’s Affiliate, (ii) enforce the terms of its agreement
with the applicable third-party service provider as necessary and in accordance
with TAMCO’s reasonable instructions to enable TAMCO, or the applicable Service
Recipient, to receive the benefit of any rights contained therein, and
(iii) comply with any obligations placed on Tricadia, or its Affiliates,
pursuant to such agreement.

ARTICLE III

COMPENSATION FOR SERVICES

SECTION 3.01. Fees and Actual Costs.

(a) Subject to Section 3.01(b), as compensation for each Transition Service to
be provided to TAMCO and any Service Recipient pursuant hereto, TAMCO shall pay
Tricadia the amount specified on each applicable Transition Service Schedule, as
such amount may be adjusted pursuant thereto (each such amount, a “Transition
Service Fee” and collectively, the “Transition Service Fees”).

(b) If the aggregate increases to Transition Service Fees to be made in any year
pursuant to this Agreement (including the Transition Service Schedules hereto)
would, if they had occurred in the previous year, have caused the aggregate
Expenses of TAMCO Holding and its Subsidiaries for such previous year to have
exceeded 50% of the Hypothetical Fees for

 

8



--------------------------------------------------------------------------------

such previous year, then such increases shall be reduced to an aggregate amount
such that if they had applied for the previous year, the aggregate Expenses of
TAMCO Holding and its Subsidiaries for such previous year would have been equal
to 50% of such Hypothetical Fees, provided, that the aggregate Transition
Service Fees will in no event be less than the aggregate Transition Service Fees
in effect on the effective date of this Agreement, and provided further, that
this Section 3.01(b) shall not apply to the extent that such increase is due to
(i) a material change in the business of Tiptree or its Subsidiaries, as
determined by the Board acting reasonably, as a result of a merger, business
combination, acquisition or other similar transaction, (ii) Expenses determined
by the Board acting reasonably to be extraordinary, one-time Expenses,
(iii) litigation, or (iv) any increase in the out-of-pocket costs of Service
Providers relating to the provision of employee benefits, insurance or office
space to the Service Recipients or strategic advisory services requested by a
Service Recipient.

SECTION 3.02. Third Party Charges. TAMCO shall be responsible for, and shall pay
or reimburse each Service Provider for, any actual third party costs, fees,
levies or charges that a Service Provider may incur in connection with the
provision of the relevant Transition Service (without duplication of any fees
set forth on a Transition Service Schedule and taking into account any
applicable discounts or rebates available to the Service Provider), including
charges from vendors, suppliers, carriers and contractors, without (a) any
markup or administrative fees or expenses of the Service Provider or (b) any
profit component for the Service Provider.

SECTION 3.03. Payments of Fees. Any payments pursuant to this TSA shall be made
as soon as reasonably practicable, but in any event no later than fifteen
(15) calendar days after the date of receipt by TAMCO of an invoice from
Tricadia. For the avoidance of doubt, (i) if any part of the Transition Services
is provided by an Affiliate or third-party service provider of Tricadia, the
charges payable in respect of such Transition Services shall be invoiced by
Tricadia to TAMCO and payable by TAMCO to Tricadia and (ii) TAMCO shall not
receive any invoices directly from, or be obligated to pay any fees or charges
directly to, any Affiliate or third-party service provider of Tricadia.

SECTION 3.04. Invoices; Documentation. Tricadia shall invoice TAMCO promptly
after the end of each calendar quarter for all charges for all Transition
Services provided to TAMCO and its Affiliates in the preceding calendar quarter
pursuant to this TSA. Tricadia shall also deliver copies of all quarterly
invoices to the Special Committee promptly after the end of each calendar
quarter in the manner set forth in Section 8.03. From time to time on written
request by TAMCO in respect of a Transition Service, Tricadia shall provide to
TAMCO such information in Tricadia’s possession with respect to such invoices as
TAMCO may reasonably request for the purpose of supporting the fees represented
by such invoices and Tricadia shall make its personnel available to answer such
questions as TAMCO may reasonably ask for such purpose.

SECTION 3.05. Disputes. TAMCO, including on behalf of any Service Recipient, may
dispute any or all charges for sixty (60) days after the receipt of the
applicable invoice. If TAMCO disputes any charges, TAMCO and Tricadia shall work
together in good faith to resolve such dispute during the thirty (30) day period
after TAMCO provides Tricadia with notice of such dispute and then in accordance
with Section 8.09. If the resolution of such a

 

9



--------------------------------------------------------------------------------

dispute is that TAMCO owes an amount of money to Tricadia, such amount shall be
due and payable upon resolution. If the resolution of such a dispute is that
Tricadia owes money to TAMCO, Tricadia shall deduct the amount owed from the
next invoice; provided, that if no further invoices are due, Tricadia shall pay
such amount to TAMCO upon resolution of the dispute. A failure by TAMCO to
dispute a charge within sixty (60) days after receipt of an invoice shall not
waive TAMCO’s audit and collection rights under Section 4.05. The existence of a
dispute shall not excuse either party from any other obligation under this TSA,
including Tricadia’s obligations to continue to provide, or cause the provision
of, Transition Services hereunder.

SECTION 3.06. Taxes. The fees and charges payable by TAMCO under this TSA and
set forth on the Transition Service Schedules shall be exclusive of any taxes
which may be imposed by any Governmental Entity in connection with the purchase
or delivery of the Transition Services (“Sales Taxes”). Any such Sales Taxes
shall be separately stated on the relevant invoice to TAMCO. All taxable goods
and services for which TAMCO is compensating, or reimbursing, Tricadia hereunder
shall be set out separately from non-taxable goods and services, if practicable.
TAMCO shall be responsible for any such Sales Taxes and shall either (i) remit
such Sales Taxes to Tricadia (and Tricadia shall remit such amounts to the
applicable Governmental Entity) or (ii) provide Tricadia with a certificate or
other acceptable proof evidencing an exemption from liability for such Sales
Taxes. In the event Tricadia fails timely to invoice Sales Taxes on taxable
goods or services covered by this TSA, Tricadia shall notify TAMCO in a timely
manner and TAMCO shall remit such Sales Taxes to Tricadia; provided, however,
that, notwithstanding the definition of “Sales Taxes” as used herein, TAMCO
shall not be responsible for the payment of any additions to such Sales Taxes,
including penalties and interest imposed due to a failure by Tricadia to remit
or cause to be remitted such Sales Taxes in a timely manner to the appropriate
Governmental Entity.

ARTICLE IV

ACCESS AND SECURITY

SECTION 4.01. Security Level; Additional Security Measures. Tricadia shall, and
shall cause its Affiliates to, use reasonable best efforts to cause any
third-party service provider to, maintain their current level of physical and
electronic security during the Term (including data security and data privacy).

SECTION 4.02. Security Breaches. In the event of a security breach that relates
to the Transition Services, Tricadia shall, and shall cause its Affiliates to,
use reasonable best efforts to cause any third-party service provider to,
cooperate with TAMCO and each other Service Recipient regarding the timing and
manner of (i) any notification to clients, customers, potential customers,
employees and/or agents of TAMCO or another Service Recipient, as the case may
be, concerning a breach or potential breach of security and (ii) disclosures to
appropriate Governmental Entities.

 

10



--------------------------------------------------------------------------------

SECTION 4.03. Systems Security.

(a) If any Service Provider, or its personnel, will be given access to any
Service Recipient’s computer systems or software (“Systems”) in connection with
the performance of the Transition Services, Tricadia shall, or shall cause its
Affiliates to, use reasonable best efforts to cause any third-party service
provider, and their respective personnel, to comply with all of such Service
Recipient’s written system security policies, procedures and requirements (as
amended from time to time, the “Security Regulations”), and will not tamper
with, compromise or circumvent any security or audit measures employed by such
Service Recipient.

(b) Tricadia shall, and shall cause its Affiliates and third-party service
providers to, use its reasonable commercial efforts (i) to ensure that only
those of its personnel who are specifically authorized to have access to the
Systems of a Service Recipient gain such access and use such access only to the
extent needed to provide a Transition Service, and (ii) to prevent unauthorized
access, use, destruction, alteration or loss of information contained therein.
Tricadia shall, and shall cause its personnel, its Affiliates and third-party
service providers to, access and use only those Systems, and only such data and
information within such Systems to which a Service Recipient has granted it the
right to access and use. Tricadia and any other Service Provider will notify
TAMCO and/or a Service Recipient immediately upon becoming aware of any
violations by any of its personnel of this Section 4.03(b).

(c) A Service Recipient shall have the right to deny the personnel of a Service
Provider access to its Systems, after prior written notice, in the event the
Service Recipient reasonably believes that such personnel pose a security
concern.

(d) All user identification numbers and passwords of a Service Recipient
disclosed to a Service Provider, and any information obtained from the use of
the Systems, shall be deemed confidential information of TAMCO subject to
Section 5.01.

(e) Tricadia will, and will cause its Affiliates to and will use reasonable best
efforts to cause any third-party service provider to, cooperate with TAMCO and
each other Service Recipient in investigating any apparent unauthorized access
of TAMCO’s or such other Service Recipient’s Systems or any apparent
unauthorized release by a Service Provider or such Service Provider’s personnel
of information of TAMCO or its Affiliates that is deemed to be confidential
under Section 5.01. If any Service Provider has revoked access to its own
systems to any of its personnel that also have access to a Service Recipient’s
Systems and it will immediately revoke the access of such personnel to a Service
Recipient’s Systems.

SECTION 4.04. Information Security. Tricadia shall, and shall cause its
Affiliates and third-party service providers to, provide information, data
back-up procedures, and information security commensurate with that applicable
to its own confidential information to ensure that any confidential information
running though its Systems provided by or for a Service Recipient is not lost,
stolen, modified, disclosed to or accessed by any other party (other than those
permitted parties under Article IV of this TSA) without the Service Recipient’s
prior written approval. Tricadia will promptly notify TAMCO upon becoming aware
of: (i) any unauthorized possession, use, or knowledge or attempt thereof, of
the data-processing files, transmission messages, or other confidential
information of a Service Recipient by any person or entity that may become
known, (ii) the effect of such, and (iii) the corrective action taken in
response thereto.

 

11



--------------------------------------------------------------------------------

SECTION 4.05. Records; Inspection and Audit Rights.

(a) As required by Applicable Law, Tricadia shall maintain in an appropriate
facility and format all existing data and records relating to the Businesses of
TAMCO and its Affiliates in whatever form in its possession including copies and
back-up versions thereof (the “Historical Records”) for such periods required by
Applicable Law. During the Term and for five years thereafter, Tricadia agrees
to maintain accurate records arising from or related to any Transition Service
provided hereunder, including emails, data and documents, accounting records and
documentation produced in connection with the provision of any Transition
Service and including copies and back-up versions thereof (the “Service
Records”, and together with the Historical Records, the “Records”); provided,
that Tricadia shall maintain the Service Records for any longer duration
required by Applicable Law and of which Tricadia has reasonable prior notice.

(b) Upon reasonable written notice from TAMCO, Tricadia shall make available to
TAMCO, its Affiliates, or its Representatives (at TAMCO’s sole expense)
reasonable access to or, at Tricadia’s option and expense (unless requested by
TAMCO, in which case at TAMCO’s sole expense), copies of, the Records during
regular business hours. Such Records shall include documents relating to the
amounts charged by Tricadia, its Affiliates and third-party service providers
and TAMCO shall have the right (at TAMCO’s sole expense) to review and audit
such records to verify such amounts.

(c) Tricadia shall permit the auditors (including Governmental Entities and
Self-Regulatory Organizations) of TAMCO and any of its Affiliates charged with
evaluating TAMCO’s or any of its Affiliates’ compliance with Applicable Law
reasonable access to Tricadia’s relevant documentation, facilities and
personnel, as applicable, at TAMCO’s sole expense, for purposes of auditing such
Transition Services for compliance with Applicable Law.

(d) In the event that an audit under this Section 4.05 identifies any
noncompliance with Applicable Law, Tricadia shall remedy such noncompliance in a
commercially reasonable time and manner.

ARTICLE V

CONFIDENTIALITY

SECTION 5.01. Tricadia Confidentiality. All confidential information relating to
TAMCO or any of its Affiliates which is provided or conveyed to Tricadia or any
of its Affiliates or third-party service providers in connection with the
provision of any Transition Service pursuant to this TSA, including any
technical, trade secret or other proprietary information of TAMCO or any of its
Affiliates or their third-party service providers or their respective
Representatives, together with any reports, analyses, compilations, memoranda,
notes and any other writings prepared by Tricadia or any of its Affiliates or
their third-party service providers

 

12



--------------------------------------------------------------------------------

or any of their respective Representatives that contain, reflect or are based
upon such confidential information relating to TAMCO or any of its Affiliates,
shall be and continue to be kept confidential by Tricadia and its Affiliates and
their third-party service providers and their respective Representatives (except
(i) pursuant to the order or demand of any Governmental Entity or
Self-Regulatory Organization, as required in any litigation or other proceeding,
or as otherwise required by Applicable Law or administrative process (in which
case, to the extent feasible, Tricadia shall provide TAMCO with prompt notice
thereof and cooperate with TAMCO or its relevant Affiliate so that TAMCO or its
relevant Affiliate may seek a protective order or other appropriate remedy),
(ii) for information that is or becomes generally available to the public other
than as a result of a breach of this Section 5.01 and (iii) to the extent that
such information is or has become known to the Person receiving such information
on a non-confidential basis from a source who is not breaching any contractual,
legal or fiduciary obligation by making such disclosure), and Tricadia shall not
use, and shall cause its Affiliates and use its best efforts to cause
third-party service providers not to use, the information described in this
Section 5.01 for any purpose except (1) as required to provide Transition
Services hereunder, (2) for financial or Tax reporting or (3) as required by
Applicable Law or any rule or regulation of any Governmental Entity or
Self-Regulatory Organization. Notwithstanding anything to the contrary herein,
the tax treatment of the transactions contemplated by this TSA shall not be
treated as confidential.

SECTION 5.02. TAMCO Confidentiality. All confidential information relating to
Tricadia or any of its Affiliates which is provided or conveyed to TAMCO or any
of its Affiliates in connection with the receipt of any Transition Service
pursuant to this TSA, including any technical, trade secret or other proprietary
information of Tricadia or any of its Affiliates, together with any reports,
analyses, compilations, memoranda, notes and any other writings prepared by
TAMCO or any of its Affiliates or any of their respective Representatives that
contain, reflect or are based upon such confidential information relating to
Tricadia or any of its Affiliates, shall be and continue to be kept confidential
by TAMCO and its Affiliates and their respective Representatives (except
(i) pursuant to the order or demand of any Governmental Entity or
Self-Regulatory Organization, as required in any litigation or other proceeding,
or as otherwise required by Applicable Law or administrative process (in which
case, to the extent feasible, TAMCO shall provide Tricadia with prompt notice
thereof and cooperate with Tricadia so that Tricadia may seek a protective order
or other appropriate remedy), (ii) for information that is or becomes generally
available to the public other than as a result of a breach of this Section 5.02
and (iii) to the extent that such information is or has become known to the
Person receiving such information on a non-confidential basis from a source who
is not breaching any contractual, legal or fiduciary obligation by making such
disclosure), and TAMCO shall not use, and shall cause its Affiliates not to use,
the information described in this Section 5.02 for any purpose except (1) as
required to receive Transition Services hereunder, (2) for financial or Tax
reporting or (3) as required by Applicable Law or any rule or regulation of any
Governmental Entity or Self-Regulatory Organization. Notwithstanding anything to
the contrary herein, the tax treatment of the transactions contemplated by this
TSA shall not be treated as confidential.

 

13



--------------------------------------------------------------------------------

ARTICLE VI

DISCLAIMER OF WARRANTIES; INDEMNIFICATION

SECTION 6.01. Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
TSA AND FOR THE PURPOSE FOR WHICH SUCH TRANSITION SERVICE WAS PROVIDED PRIOR TO
THE CLOSING DATE, TRICADIA, ON BEHALF OF EACH SERVICE PROVIDER, MAKES NO
WARRANTY, EXPRESS OR IMPLIED, AND HEREBY DISCLAIMS ANY WARRANTIES OF ANY KIND
WITH RESPECT TO THE NATURE OR QUALITY OF THE TRANSITION SERVICES TO BE PROVIDED
BY SERVICE PROVIDER OR THE RESULTS THAT WILL BE OBTAINED BY USING OR APPLYING
SUCH TRANSITION SERVICES, INCLUDING ANY WARRANTY OR CONDITION OF
NONINFRINGEMENT, MERCHANTABILITY, ACCURACY, SATISFACTORY QUALITY, OR FITNESS FOR
ANY PARTICULAR PURPOSE.

SECTION 6.02. Indemnification of Tricadia. Subject to the terms of this Article
VI, Tiptree shall indemnify, defend and hold harmless Tricadia and its
Affiliates and their respective Representatives (each a “Tricadia Indemnified
Party”) from and against all Losses incurred by any Tricadia Indemnified Party
that result from any breach by TAMCO or Tiptree of its covenants, agreements and
undertakings in this TSA.

SECTION 6.03. Indemnification of TAMCO. Subject to the terms of this Article VI,
Tricadia shall indemnify, defend and hold harmless TAMCO and its Affiliates and
their respective Representatives (each a “TAMCO Indemnified Party”) from and
against all Losses incurred by any TAMCO Indemnified Party that result from
(i) any breach by Tricadia of its covenants, agreements and undertakings in this
TSA, (ii) the infringement or misappropriation by Tricadia or one of its
Affiliates in providing Transition Services, or in materials provided by
Tricadia or one of its Affiliates, under this TSA of a third party’s patents,
copyrights, trademarks, trade secrets or other Intellectual Property rights and
(iii) any gross negligence, willful or intentional misconduct (including any
failure to provide Transition Services in knowing breach of this TSA other than
as directed by TAMCO or any of its Affiliates or any or their respective
Representatives) or a dishonest, fraudulent or criminal act or omission by
Tricadia or any of its Affiliates or third-party service providers or any of
their respective Representatives in connection with the provision of Transition
Services hereunder; provided, however, that with respect to a claim for
indemnification resulting from any gross negligence, willful or intentional
misconduct (including any failure to provide Transition Services in knowing
breach of this TSA) or a dishonest, fraudulent or criminal act or omission by a
third-party service provider or any of its Representatives, Tricadia shall be
(i) liable to indemnify a TAMCO Indemnified Party only to the extent that
Tricadia is indemnified by, or otherwise recovers from, such third-party service
provider in connection with the act or omission giving rise to such claim and
(ii) obligated to pursue any and all commercially reasonable remedies,
contractual or otherwise, it may have against such third-party service provider
in connection with the act or omission giving rise to such claim.

SECTION 6.04. Procedure. In connection with any claim for indemnification under
this Article VI, the party seeking indemnification (the “Indemnified Party”) and
the party liable for

 

14



--------------------------------------------------------------------------------

such indemnification (the “Indemnifying Party”) shall follow the indemnification
procedures set forth in Section 9.4 of the Contribution Agreement which are
incorporated herein mutatis mutandis.

SECTION 6.05. Insurance. Notwithstanding anything contained in this Agreement to
the contrary, Losses shall be net of any insurance recoveries actually received
by the Indemnified Party or its Affiliates.

SECTION 6.06. No Double Recovery; No Limitation. The remedies provided in this
Agreement shall not be cumulative of any duplicative remedy available pursuant
to the Contribution Agreement. Nothing contained in this Article VI shall limit
or alter the obligation of any party to indemnify any other party pursuant to
Article IX of the Contribution Agreement.

ARTICLE VII

TERM AND TERMINATION

SECTION 7.01. Effective Date and Final Term. This TSA shall become effective on
the Closing Date and, unless terminated earlier pursuant to Section 7.02 below,
shall remain in full force and effect until the latest date of expiration (the
“Final Term”) of the Term for any Transition Service hereunder.

SECTION 7.02. Termination.

(a) This TSA, or any one or more of the Transition Services provided hereunder,
may be terminated at any time prior to the Final Term upon fifteen (15) days
written notice from TAMCO to Tricadia for any reason or no reason, which notice
may be by e-mail.

(b) At any time prior to the Final Term, upon at least one hundred and fifty
(150) days written notice from Tricadia to TAMCO or otherwise upon consummation
of a transaction that would constitute a Change of Control of Tiptree, Tricadia
may terminate this TSA or any one or more of the Transition Services provided
hereunder; provided, that, neither this TSA nor any Transition Services provided
for hereunder may be terminated by Tricadia if the termination would take effect
on or prior to December 31, 2013, other than in connection with a Change of
Control of Tiptree; and provided, further, that, such one hundred and fifty
(150) day notice period or permissible termination date (excluding in connection
with a Change of Control of Tiptree) shall be modified to the extent provided
for in any schedule hereunder. Any such termination may be for any reason or no
reason, and such notice may be by e-mail.

(c) If a party materially breaches this TSA, the other party may terminate the
provision or receipt of, as the case may be, the Transition Services affected by
such material breach unless, within thirty (30) days of written notice thereof,
such breaching party (i) cures such material breach to the reasonable
satisfaction of the other party (if such material breach is subject to cure) and
(ii) demonstrates, to the other party’s reasonable satisfaction, that such
breaching party has enacted remedial measures designed to prevent the breach
from occurring again.

 

15



--------------------------------------------------------------------------------

(d) In the event of termination pursuant to this Section 7.02, Service Recipient
shall remit to Service Provider all outstanding compensation payable by Service
Recipient to Service Provider pursuant to Article III above within fifteen
(15) days following receipt of an invoice from Service Provider.

(e) Subject to Section 4.05(a), upon request, Tricadia shall, and shall cause
its Affiliates and third-party service providers to (subject to the terms of
Tricadia’s agreements with such third parties), return to TAMCO or destroy (and
certify to the destruction of) all tangible personal property and books, records
or files of TAMCO and its Affiliates held by Tricadia or any of its Affiliates
or third-party service providers and used in connection with the provision of
the terminated Transition Services (and not required in connection with the
provision of any Transition Service that has not been terminated) that are in
their possession as of the termination date.

SECTION 7.03. Survival. The provisions of Sections 2.05(b), (c) and (d),
Section 4.05 and Articles V, VI, VII and VIII shall survive the termination of
this TSA.

ARTICLE VIII

GENERAL PROVISIONS

SECTION 8.01. Amendment; Waiver. No provision of this TSA may be amended,
supplemented or modified except by a written instrument signed by all of the
parties hereto (or their successors in interest, if applicable). With respect to
TAMCO or Tiptree, any amendment, supplement or modification of this TSA must be
approved by a resolution of the Board of Directors of Tiptree, a certified copy
of which shall be delivered to Tricadia prior to the execution of such
amendment, supplement or modification. No provision of this TSA may be waived
except by a written instrument signed by the party against whom the waiver is to
be effective. No failure or delay by any party hereto in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise of such right, power or privilege preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. Except as otherwise provided in this TSA, the rights and remedies
herein provided shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law.

SECTION 8.02. Expenses; Payments. Except as otherwise provided herein, each
party shall bear and pay all costs and expenses which it incurs, or which may be
incurred on its behalf, in connection with this TSA and the transactions
contemplated hereby. Unless otherwise indicated, all dollar amounts stated in
this TSA are stated in U.S. currency, and all payments required under this TSA
shall be paid in U.S. currency in immediately available funds.

SECTION 8.03. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service, by facsimile with receipt confirmed
(followed by delivery of an original via overnight courier service), by e-mail
with receipt confirmed (followed by delivery of an original via

 

16



--------------------------------------------------------------------------------

overnight courier service) or by registered or certified mail (postage prepaid,
return receipt requested) to the respective parties at the following addresses
(or at such other address for a party as shall be specified by like notice):

 

  (a) if to TAMCO or Tiptree:

c/o Tiptree Financial Partners, L.P.

780 Third Avenue, 29th Floor

New York, New York 10017

Attention: Richard Price, Jr., Chairman of the Special Committee

E-mail: richardpricejr@gmail.com; provided that the Board of Directors of

Tiptree, by appropriate resolution, may change this notice provision.

with a copy to:

Bingham McCutchen LLP

399 Park Avenue

New York, New York 10022

Attention: Floyd I. Wittlin, Esq.

Email: floyd.wittlin@bingham.com

 

  (b) if to Tricadia:

Tricadia Holdings, L.P.

780 Third Avenue, 29th Floor

New York, New York 10017

Attention:  

Julia Wyatt, Chief Financial Officer &

James McKee, General Counsel

E-mail:  

jwyatt@tricadiacapital.com

jmckee@tricadiacapital.com

SECTION 8.04. Severability. If any term or other provision of this TSA is held
to be invalid, illegal or incapable of being enforced by any rule of law or
public policy, the validity, legality and enforceability of all other conditions
and provisions of this TSA shall not be affected or impaired thereby so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any manner adverse to any party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this TSA so as to effect
the original intent of the parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
fullest extent possible and if the parties cannot come to an agreement, such
term or provision shall be deemed reformed to the extent necessary to conform to
Applicable Law and to give maximum effect to the intent of the parties hereto.

SECTION 8.05. Entire Agreement; Assignment. This TSA (including the Transition
Service Schedules hereto) and the Contribution Agreement constitute the entire
agreement

 

17



--------------------------------------------------------------------------------

among the parties with respect to the subject matter hereof and supersede all
prior agreements and undertakings, both written and oral, among the parties, or
any of them, with respect to the subject matter hereof. Neither this TSA nor any
of the rights, interests or obligations hereunder shall be assigned, in whole or
in part, by operation of law or otherwise, by any of the parties without the
prior written consent of the other party. Any purported assignment in violation
of this TSA is void. For the avoidance of doubt, the PMC Merger does not
constitute an assignment under this TSA.

SECTION 8.06. Binding Effect. This TSA and all of the provisions hereof shall be
binding upon and inure solely to the benefit of each party and their respective
successors and permitted assigns.

SECTION 8.07. No Third-Party Beneficiaries. Except as set forth in Article VI,
nothing in this TSA, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this TSA.

SECTION 8.08. Governing Law. This TSA shall be governed by, and construed in
accordance with, the laws of the State of New York (without giving effect to
choice of law principles that would cause the laws of another jurisdiction to
apply).

SECTION 8.09. Consent to Jurisdiction. Each of the parties hereto (i) consents
to submit itself and its property to the exclusive jurisdiction of the courts of
the State of New York sitting in the County of New York or, if under Applicable
Law exclusive jurisdiction over such matter is vested in the federal courts, any
court of the United States located in the Southern District of the State of New
York, in the event any dispute arises out of this TSA or any of the transactions
contemplated herein, (ii) agrees that it shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court, (iii) agrees that it shall not bring any action relating to this TSA or
any of the transactions contemplated herein in any court other than the State of
New York sitting in the County of New York or, if under Applicable Law exclusive
jurisdiction over such matter is vested in the federal courts, any court of the
United States located in the Southern District of the State of New York, and
(iv) consents to service being made through the notice procedures set forth in
Section 8.03. Each of Tricadia, Tiptree and TAMCO hereby agrees, to the fullest
extent permitted by law, that service of any process, summons, notice or
document by U.S. registered mail to the respective addresses set forth in
Section 8.03 shall be effective service of process for any suit or proceeding in
connection with this TSA or the transactions contemplated hereby.

SECTION 8.10. Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS TSA IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS TSA OR THE TRANSACTIONS CONTEMPLATED BY THIS TSA OR THE
FORMATION, BREACH, TERMINATION OR VALIDITY OF THIS TSA. EACH OF TRICADIA,
TIPTREE AND TAMCO CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,

 

18



--------------------------------------------------------------------------------

AGENT OR ATTORNEY OR ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH OF TRICADIA, TIPTREE AND TAMCO UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH OF TRICADIA, TIPTREE AND
TAMCO MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH OF TRICADIA, TIPTREE AND TAMCO
HAS BEEN INDUCED TO ENTER INTO THIS TSA BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS OF THIS SECTION 8.10. ANY OF TRICADIA, TIPTREE OR
TAMCO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS TSA WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

SECTION 8.11. Counterparts. This TSA may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

SECTION 8.12. Further Assurances. Each of Tricadia, Tiptree and TAMCO shall, and
shall cause their respective Affiliates to, use good faith efforts to cooperate
with each other in all matters relating to the provision and receipt of the
Transition Services. Such cooperation shall include exchanging information,
performing true-ups and adjustments and seeking all third party consents,
licenses, sublicenses or approvals necessary to permit each party to perform its
obligations hereunder.

SECTION 8.13. Relationship of the Parties. Nothing contained in this TSA will be
deemed or construed as creating a joint venture or partnership between the
parties hereto. No party is by virtue of this TSA authorized as an agent,
employee or legal representative of the other party. Except as reasonably
required for the parties to fulfill their obligations hereunder, no party will
have the power to control the activities and operations of the other and their
status is, and at all times will continue to be, that of independent contractors
with respect to each other. No party will have any power or authority to bind or
commit the other party. No party will hold itself out as having any authority or
relationship in contravention of this Section 8.13.

[Remainder of this page intentionally left blank. Signature page follows.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this TSA has been signed on behalf of each of the parties
hereto as of the date first written above.

 

TIPTREE ASSET MANAGEMENT COMPANY, LLC By:  

/s/ Geoffrey Kauffman

  Name: Geoffrey Kauffman   Title: Chief Executive Officer TRICADIA HOLDINGS,
L.P. By:  

/s/ Julia Wyatt

  Name: Julia Wyatt   Title: Chief Financial Officer

[Signature Page Transition Services Agreement]



--------------------------------------------------------------------------------

For purposes of Section 6.02 and Article VIII of this TSA: TIPTREE FINANCIAL
PARTNERS, L.P. By:  

/s/ Richard Price

  Name:   Richard Price   Title:   Chairman, Special Committee of Independent
Directors

[Signature Page Transition Services Agreement]



--------------------------------------------------------------------------------

Appendix A

TRANSITION SERVICE SCHEDULE

This is a Transition Service Schedule relating to that certain Transition
Services Agreement (the “TSA”), dated as of June 30, 2012, between Tricadia
Holdings, L.P., Tiptree Asset Management Company, LLC and, to the limited extent
provided for therein, Tiptree Financial Partners, L.P. Capitalized terms used
but not defined herein shall have such meanings ascribed to them in the TSA.

 

1. Service Provider:

 

2. Service Recipient:

 

3. Start/End Date:

 

4. Summary of Services:

 

Service Name

  

Description

  

Fee

                       

[THE NEXT PAGE IS THE SIGNATURE PAGE]



--------------------------------------------------------------------------------

Upon execution of this Transition Service Schedule by the undersigned, this
Transition Service Schedule is hereby deemed incorporated into and made part of
the TSA effective as of June 30, 2012.

 

TIPTREE ASSET MANAGEMENT COMPANY, LLC     TRICADIA HOLDINGS, L.P. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 



--------------------------------------------------------------------------------

TRANSITION SERVICE SCHEDULE

This is a Transition Service Schedule relating to that certain Transition
Services Agreement (the “TSA”), dated as of June 30, 2012, between Tricadia
Holdings, L.P., Tiptree Asset Management Company, LLC and, to the limited extent
provided for therein, Tiptree Financial Partners, L.P. Capitalized terms used
but not defined herein shall have such meanings ascribed to them in the TSA.

 

1. Service Provider: Tricadia Holdings, L.P.

 

2. Service Recipient: Tiptree Financial Partners, L.P.

 

3. Start/End Date: The Transition Services start on the Closing Date and end on
December 31, 2013, but shall automatically continue in effect thereafter unless
terminated pursuant to Section 7.02 of the TSA.

 

4. Summary of Services:

 

Service Name

  

Description

  

Fee

Services of Michael Barnes    Service Provider will provide Tiptree with the
services of Michael Barnes, who shall initially be the Chairman of the Board of
Directors of Tiptree. In his capacity as the Executive Chairman, Mr. Barnes
shall perform the duties and have the responsibilities that are customary for an
Executive Chairman of the Board of Directors or as otherwise reasonably assigned
by the Board of Directors of Tiptree and shall devote such time to such office
as reasonably necessary and appropriate.    $100,000 per annum*

 

* It is anticipated that the Executive Chairman of Tiptree will be eligible to
receive directly from Tiptree incentive compensation pursuant to Tiptree’s
Long-Term Incentive Plan as determined by Tiptree’s Board of Directors (or
compensation committee thereof) from time to time. In addition, Tiptree and/or
its Affiliates may pay additional amounts in respect of any incentive
compensation for the Executive Chairman of Tiptree.

[THE NEXT PAGE IS THE SIGNATURE PAGE]



--------------------------------------------------------------------------------

Upon execution of this Transition Service Schedule by the undersigned, this
Transition Service Schedule is hereby deemed incorporated into and made part of
the TSA effective as of June 30, 2012.

 

TIPTREE ASSET MANAGEMENT COMPANY, LLC     TRICADIA HOLDINGS, L.P. By:  

/s/ Geoffrey Kauffman

    By:  

/s/ Julia Wyatt

Name:  

Geoffrey Kauffman

    Name:  

Julia Wyatt

Title:  

Chief Executive Officer

    Title:  

Chief Financial Officer



--------------------------------------------------------------------------------

TRANSITION SERVICE SCHEDULE

This is a Transition Service Schedule relating to that certain Transition
Services Agreement (the “TSA”), dated as of June 30, 2012, between Tricadia
Holdings, L.P., Tiptree Asset Management Company, LLC and, to the limited extent
provided for therein, Tiptree Financial Partners, L.P. Capitalized terms used
but not defined herein shall have such meanings ascribed to them in the TSA.

 

1. Service Provider: Tricadia Holdings, L.P.

 

2. Service Recipient: Tiptree Financial Partners, L.P. and the following
subsidiaries thereof: Tiptree Asset Management Company, LLC, Tiptree Asset
Management Holding Company, LLC, Tiptree Capital Management, LLC, Muni Capital
Management, LLC, Tricadia Loan Management LLC and TREIT Management, LLC.

 

3. Start/End Date: The Transition Services start on the Closing Date and end on
December 31, 2013, but shall automatically continue in effect thereafter unless
terminated pursuant to Section 7.02 of the TSA.

 

4. Summary of Services:

 

Service Name

  

Description

  

Fee

Provision of Chief Financial Officer of Tiptree and certain other
finance/accounting personnel for Tiptree and the subsidiaries designated above.
   Service Provider will provide Tiptree with a Chief Financial Officer,
initially Julia Wyatt, as well as other personnel with respect to servicing
Tiptree’s finance and accounting requirements, on substantially the same basis
as currently provided by Service Provider or its Affiliates to Tiptree and its
subsidiaries. The Chief Financial Officer and other finance/accounting personnel
shall provide all of the finance and accounting services needed by Tiptree and
the above-named subsidiaries to the extent not provided by the Transferred
Employees, including the following: (i) preparing the general ledger, (ii)
general accounting, (iii)    $350,000 per annum, in the aggregate; provided,
however, (i) if Tiptree or its subsidiaries acquire additional Businesses the
parties will negotiate in good faith an increase in such fee based on the
estimated additional time required to be spent on Tiptree matters; and (ii)
subject to Section 3.01 of the TSA, for calendar year 2013 and each calendar
year thereafter (x) no later than sixty (60) days after the beginning of such
calendar year, Tricadia may make a proposal to Tiptree for an increase in the
fee based on an increase in the actual documented costs of Tricadia in providing
this Transition Service and (y) the



--------------------------------------------------------------------------------

   invoicing, (iv) payment of payables, (v) collection of receivables, (vi)
budget and financial analysis, (vii) payroll, (viii) preparation of financial
statements, (ix) interfacing with outside auditors, (x) banking relationships
and (xi) financing arrangements. The Chief Financial Officer of Tiptree shall
report to the Chief Executive Officer of Tiptree, and such other
finance/accounting personnel shall report to the Chief Financial Officer of
Tiptree.    independent directors of Tiptree and Tricadia shall negotiate in
good faith any increase in the fee based on the actual documented costs of
Tricadia. If, with respect to item (ii) of the preceding sentence, the
independent directors of Tiptree and Tricadia, acting in good faith, are not
able to agree on the increase in the fee within thirty (30) days after Tricadia
makes its proposal, then the independent directors of Tiptree shall select an
independent accounting firm of national reputation within three (3) Business
Days of the end of such thirty (30) day period to determine the increase in the
fee, if any, based on the increase in actual documented costs of Tricadia. Such
independent accounting firm shall then determine, within thirty (30) days of its
appointment, the increase in the fee. Any such determination shall be final and
binding on Tiptree, TAMCO and Tricadia. In connection with any determination of
the increase in the fee, the cost of the independent accounting firm shall be
allocated to and borne by TAMCO and Tricadia in the same proportion that the
amount submitted to the independent accounting firm that is unsuccessfully
disputed by such party (as finally determined by the independent



--------------------------------------------------------------------------------

    accounting firm) bears to the total disputed amount. For illustration
purposes only, if (a) Tricadia proposes a fee increase of 6%, (b) Tiptree
proposes a fee increase of 3%, and (c) the independent accounting firm
determines that the fee increase should actually be 5%, then (x) for purposes of
the previous sentence, the total disputed amount is 3%, (y) the Tiptree disputed
amount is 2% (i.e., the total disputed amount minus the Tiptree proposed
increase), and (z) the Tricadia disputed amount is 1% (i.e., the Tricadia
proposed increase minus the total disputed amount). In this example, the Tiptree
disputed amount is 2/3 of the total disputed amount (i.e., 2% ÷ 3%), so Tiptree
would bear 2/3 of the cost of the independent accounting firm and Tricadia would
bear 1/3 of such expense.

 

* It is anticipated that the Chief Financial Officer of Tiptree will be eligible
to receive directly from Tiptree incentive compensation pursuant to Tiptree’s
Long-Term Incentive Plan as determined by Tiptree’s Board of Directors (or
compensation committee thereof) from time to time. In addition, Tiptree and/or
its Affiliates may pay additional amounts in respect of any incentive
compensation for such financial or accounting personnel provided hereunder.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]



--------------------------------------------------------------------------------

Upon execution of this Transition Service Schedule by the undersigned, this
Transition Service Schedule is hereby deemed incorporated into and made part of
the TSA effective as of June 30, 2012.

 

TIPTREE ASSET MANAGEMENT COMPANY, LLC     TRICADIA HOLDINGS, L.P. By:  

/s/ Geoffrey Kauffman

    By:  

/s/ Julia Wyatt

Name:  

Geoffrey Kauffman

    Name:  

Julia Wyatt

Title:  

Chief Executive Officer

    Title:  

Chief Financial Officer



--------------------------------------------------------------------------------

TRANSITION SERVICE SCHEDULE

This is a Transition Service Schedule relating to that certain Transition
Services Agreement (the “TSA”), dated as of June 30, 2012, between Tricadia
Holdings, L.P., Tiptree Asset Management Company, LLC and, to the limited extent
provided for therein, Tiptree Financial Partners, L.P. Capitalized terms used
but not defined herein shall have such meanings ascribed to them in the TSA.

 

1. Service Provider: Tricadia Holdings, L.P.

 

2. Service Recipient: Tiptree Financial Partners, L.P. and the following
subsidiaries thereof: Tiptree Asset Management Company, LLC, Tiptree Asset
Management Holding Company, LLC, Tiptree Capital Management, LLC, Muni Capital
Management, LLC, Tricadia Loan Management LLC and TREIT Management, LLC.

 

3. Start/End Date: The Transition Services start on the Closing Date and end on
December 31, 2013, but shall automatically continue in effect therafter unless
terminated pursuant to Section 7.02 of the TSA.

 

4. Summary of Services:

 

Service Name

  

Description

  

Fee

Legal and compliance services    Service Provider will provide Service Recipient
with access to Service Provider’s internal legal counsel and compliance
personnel, whom Service Provider shall instruct to devote such time to the
affairs of the Service Recipient from time to time as may be reasonably
necessary or appropriate, as determined by the Service Recipient, to result in
the Service Recipient receiving the same quality and scope of legal and
compliance services as was provided by Service Provider or its Affiliates prior
to the date hereof.    $300,000 per annum, in the aggregate*; provided, however,
(i) if Tiptree or its subsidiaries acquire additional Businesses the parties
will negotiate in good faith an increase in such fee based on the estimated
additional time required to be spent on Tiptree matters; and (ii) subject to
Section 3.01 of the TSA, for calendar year 2013 and each calendar year
thereafter (x) no later than sixty (60) days after the beginning of such
calendar year, Tricadia may make a proposal to Tiptree for an increase in the
fee based on an increase in the actual documented costs of Tricadia in providing
this Transition Service and (y) the



--------------------------------------------------------------------------------

    independent directors of Tiptree and Tricadia shall negotiate in good faith
any increase in the fee based on the actual documented costs of Tricadia. If,
with respect to item (ii) of the preceding sentence, the independent directors
of Tiptree and Tricadia, acting in good faith, are not able to agree on the
increase in the fee within thirty (30) days after Tricadia makes its proposal,
then the independent directors of Tiptree shall select an independent accounting
firm of national reputation within three (3) Business Days of the end of such
thirty (30) day period to determine the increase in the fee, if any, based on
the increase in the actual documented costs of Tricadia. Such independent
accounting firm shall then determine, within thirty (30) days of its
appointment, the increase in the fee. Any such determination shall be final and
binding on Tiptree, TAMCO and Tricadia. In connection with any determination of
the increase in the fee, the cost of the independent accounting firm shall be
allocated to and borne by TAMCO and Tricadia in the same proportion that the
amount submitted to the independent accounting firm that is unsuccessfully
disputed by such party (as finally determined by the independent



--------------------------------------------------------------------------------

    accounting firm) bears to the total disputed amount. For illustration
purposes only, if (a) Tricadia proposes a fee increase of 6%, (b) Tiptree
proposes a fee increase of 3%, and (c) the independent accounting firm
determines that the fee increase should actually be 5%, then (x) for purposes of
the previous sentence, the total disputed amount is 3%, (y) the Tiptree disputed
amount is 2% (i.e., the total disputed amount minus the Tiptree proposed
increase), and (z) the Tricadia disputed amount is 1% (i.e., the Tricadia
proposed increase minus the total disputed amount). In this example, the Tiptree
disputed amount is 2/3 of the total disputed amount (i.e., 2% ÷ 3%), so Tiptree
would bear 2/3 of the cost of the independent accounting firm and Tricadia would
bear 1/3 of such expense.

 

* Tiptree and/or its Affiliates may pay additional amounts in respect of any
incentive compensation for such legal and compliance personnel provided
hereunder.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]



--------------------------------------------------------------------------------

Upon execution of this Transition Service Schedule by the undersigned, this
Transition Service Schedule is hereby deemed incorporated into and made part of
the TSA effective as of June 30, 2012.

 

TIPTREE ASSET MANAGEMENT COMPANY, LLC       TRICADIA HOLDINGS, L.P. By:  

/s/ Geoffrey Kauffman

    By:  

/s/ Julia Wyatt

Name:  

Geoffrey Kauffman

    Name:  

Julia Wyatt

Title:  

Chief Executive Officer

    Title:  

Chief Financial Officer



--------------------------------------------------------------------------------

TRANSITION SERVICE SCHEDULE

This is a Transition Service Schedule relating to that certain Transition
Services Agreement (the “TSA”), dated as of June 30, 2012, between Tricadia
Holdings, L.P., Tiptree Asset Management Company, LLC and, to the limited extent
provided for therein, Tiptree Financial Partners, L.P. Capitalized terms used
but not defined herein shall have such meanings ascribed to them in the TSA.

 

1. Service Provider: Tricadia Holdings, L.P.

 

2. Service Recipient: Tiptree Financial Partners, L.P. and the following
subsidiaries thereof: Tiptree Asset Management Company, LLC, Tiptree Asset
Management Holding Company, LLC, Tiptree Capital Management, LLC, Muni Capital
Management, LLC, Tricadia Loan Management LLC and TREIT Management, LLC.

 

3. Start/End Date: The Transition Services start on the Closing Date and end on
December 31, 2013, but shall automatically continue in effect thereafter unless
terminated pursuant to Section 7.02 of the TSA.

 

4. Summary of Services:

 

Service Name

  

Description

  

Fee

Provision of human resources, information technology and other personnel   
Service Provider will provide Service Recipient with human resources,
information technology and other personnel from time to time as may be
reasonably necessary or appropriate, as reasonably determined by the Service
Recipient, to enable the Service Recipient (including the Management Entities)
to manage its Businesses on substantially the same basis as prior to the date
hereof. The human resources, information technology and other personnel shall
devote such time to the affairs of the Service Recipient from time to time as
may be reasonably necessary or appropriate, as determined by Service Recipient.
   $ 112,000 per annum, in the aggregate; provided, however, (i) if Tiptree or
its subsidiaries acquire additional Businesses the parties will negotiate in
good faith an increase in such fee based on the estimated additional time
required to be spent on Tiptree matters; and (ii) subject to Section 3.01 of the
TSA, for calendar year 2013 and each calendar year thereafter (x) no later than
sixty (60) days after the beginning of such calendar year, Tricadia may make a
proposal to Tiptree for an increase in the fee based on an increase in the
actual documented costs of Tricadia in providing this Transition Service and (y)
the



--------------------------------------------------------------------------------

      independent directors of Tiptree and Tricadia shall negotiate in good
faith any increase in the fee based on the actual documented costs of Tricadia.
If, with respect to item (ii) of the preceding sentence, the independent
directors of Tiptree and Tricadia, acting in good faith, are not able to agree
on the increase in the fee within thirty (30) days after Tricadia makes its
proposal, then the independent directors of Tiptree shall select an independent
accounting firm of national reputation within three (3) Business Days of the end
of such thirty (30) day period to determine the increase in the fee, if any,
based on the increase in the actual documented costs of Tricadia. Such
independent accounting firm shall then determine, within thirty (30) days of its
appointment, the increase in the fee. Any such determination shall be final and
binding on Tiptree, TAMCO and Tricadia. In connection with any determination of
the increase in the fee, the cost of the independent accounting firm shall be
allocated to and borne by TAMCO and Tricadia in the same proportion that the
amount submitted to the independent accounting firm that is unsuccessfully
disputed by such party (as finally determined by the independent



--------------------------------------------------------------------------------

      accounting firm) bears to the total disputed amount. For illustration
purposes only, if (a) Tricadia proposes a fee increase of 6%, (b) Tiptree
proposes a fee increase of 3%, and (c) the independent accounting firm
determines that the fee increase should actually be 5%, then (x) for purposes of
the previous sentence, the total disputed amount is 3%, (y) the Tiptree disputed
amount is 2% (i.e., the total disputed amount minus the Tiptree proposed
increase), and (z) the Tricadia disputed amount is 1% (i.e., the Tricadia
proposed increase minus the total disputed amount). In this example, the Tiptree
disputed amount is 2/3 of the total disputed amount (i.e., 2% ÷ 3%), so Tiptree
would bear 2/3 of the cost of the independent accounting firm and Tricadia would
bear 1/3 of such expense.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]



--------------------------------------------------------------------------------

Upon execution of this Transition Service Schedule by the undersigned, this
Transition Service Schedule is hereby deemed incorporated into and made part of
the TSA effective as of June 30, 2012.

 

TIPTREE ASSET MANAGEMENT COMPANY, LLC     TRICADIA HOLDINGS, L.P. By:  

/s/ Geoffrey Kauffman

    By:  

/s/ Julia Wyatt

Name:  

Geoffrey Kauffman

    Name:  

Julia Wyatt

Title:  

Chief Executive Officer

    Title:  

Chief Financial Officer



--------------------------------------------------------------------------------

TRANSITION SERVICE SCHEDULE

This is a Transition Service Schedule relating to that certain Transition
Services Agreement (the “TSA”), dated as of June 30, 2012, between Tricadia
Holdings, L.P., Tiptree Asset Management Company, LLC and, to the limited extent
provided for therein, Tiptree Financial Partners, L.P. Capitalized terms used
but not defined herein shall have such meanings ascribed to them in the TSA.

 

1. Service Provider: Tricadia Holdings, L.P.

 

2. Service Recipient: Tiptree Financial Partners, L.P. and the following
subsidiaries thereof: Tiptree Asset Management Company, LLC, Tiptree Asset
Management Holding Company, LLC, Tiptree Capital Management, LLC, Muni Capital
Management, LLC, Tricadia Loan Management LLC and TREIT Management, LLC.

 

3. Start/End Date: To the extent permitted under the terms of each applicable
employee benefit plan, the Transition Services start on the Closing Date and end
on December 31, 2013, but shall automatically continue in effect thereafter
unless terminated pursuant to Section 7.02 of the TSA; provided, that, with
respect to any particular benefit, the term shall be subject to the term, of
such benefit plan.

 

4. Summary of Services:

 

Service Name

  

Description

  

Fee

Provisions of employee benefits    Service Provider will provide Service
Recipient with coverage under the following employee benefit plans (to the
extent permitted under the terms thereof): (i) Defined Contribution Plan (401(k)
plan), (ii) medical plan, (iii) dental plan and (iv) flexible spending plan. The
foregoing plans will be administered by the same human resources personnel who
administer these plans on behalf of Service Provider.    The pro rata cost based
on the per employee cost designated by each employee benefit plan provider for
the employees of the Service Recipient. This fee is subject to increase at any
time as a result of any third-party benefit provider increasing the
out-of-pocket fees, costs, levies or charges applicable to the employees of the
Service Recipient.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]



--------------------------------------------------------------------------------

Upon execution of this Transition Service Schedule by the undersigned, this
Transition Service Schedule is hereby deemed incorporated into and made part of
the TSA effective as of June 30, 2012.

 

TIPTREE ASSET MANAGEMENT COMPANY, LLC     TRICADIA HOLDINGS, L.P. By:  

/s/ Geoffrey Kauffman

    By:  

/s/ Julia Wyatt

Name:  

Geoffrey Kauffman

    Name:  

Julia Wyatt

Title:  

Chief Executive Officer

    Title:  

Chief Financial Officer



--------------------------------------------------------------------------------

TRANSITION SERVICE SCHEDULE

This is a Transition Service Schedule relating to that certain Transition
Services Agreement (the “TSA”), dated as of June 30, 2012, between Tricadia
Holdings, L.P., Tiptree Asset Management Company, LLC and, to the limited extent
provided for therein, Tiptree Financial Partners, L.P. Capitalized terms used
but not defined herein shall have such meanings ascribed to them in the TSA.

 

1. Service Provider: Tricadia Holdings, L.P.

 

2. Service Recipient: Tiptree Financial Partners, L.P. and the following
subsidiaries thereof: Tiptree Asset Management Company, LLC, Tiptree Asset
Management Holding Company, LLC, Tiptree Capital Management, LLC, Muni Capital
Management, LLC, Tricadia Loan Management LLC and TREIT Management, LLC.

 

3. Start/End Date: The Transition Services start on the Closing Date and end
upon the expiration or termination of the applicable insurance policy referred
to below.

 

4. Summary of Services:

 

Service Name

  

Description

  

Fee

Provision of D&O/E&O insurance coverage    To the extent permissible under the
relevant policy, Service Provider will continue to keep Tiptree and the
Management Entities and their directors and officers named as an additional
insureds under Service Provider’s director and officer liability insurance
policies and errors and omissions insurance policies with substantially the same
coverage for the Service Recipient, its Affiliates and their respective
directors and officers as in effect prior to the date hereof. No policy
retention fee or deductible shall be applicable to the coverage of Service
Recipient, its Affiliates or their respective directors, which retention or
deductible shall be    Fee: $168,646 per annum in the aggregate for so long as
the applicable policy remains in effect on its current terms.



--------------------------------------------------------------------------------

   paid by Service Provider, except for any per-claim deductible that may be
payable and attributable exclusively to a claim pertaining to a Service
Recipient, its Affiliates or their respective directors. For the avoidance of
doubt, no such policy retention fee or deductible that is applicable to any E&O
policy generally without distinction among insureds shall be applicable to the
coverage of Service Recipient, its Affiliates or their respective directors.   

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]



--------------------------------------------------------------------------------

Upon execution of this Transition Service Schedule by the undersigned, this
Transition Service Schedule is hereby deemed incorporated into and made part of
the TSA effective as of June 30, 2012.

 

TIPTREE ASSET MANAGEMENT COMPANY, LLC     TRICADIA HOLDINGS, L.P. By:  

/s/ Geoffrey Kauffman

    By:  

/s/ Julia Wyatt

Name:  

Geoffrey Kauffman

    Name:  

Julia Wyatt

Title:  

Chief Executive Officer

    Title:  

Chief Financial Officer



--------------------------------------------------------------------------------

TRANSITION SERVICE SCHEDULE

This is a Transition Service Schedule relating to that certain Transition
Services Agreement (the “TSA”), dated as of June 30, 2012, between Tricadia
Holdings, L.P., Tiptree Asset Management Company, LLC and, to the limited extent
provided for therein, Tiptree Financial Partners, L.P. Capitalized terms used
but not defined herein shall have such meanings ascribed to them in the TSA.

 

1. Service Provider: Tricadia Holdings, L.P.

 

2. Service Recipient: Tiptree Financial Partners, L.P. and its subsidiaries.

 

3. Start/End Date: The Transition Services start on the Closing Date and end on
December 31, 2013, but shall automatically continue in effect thereafter unless
terminated pursuant to Section 7.02 of the TSA.

 

4. Summary of Services:

 

Service Name

  

Description

  

Fee

Provision of strategic advisory services    Service Provider will provide
Service Recipient access, to the extent necessary or desirable, to Service
Provider’s investment personnel to provide Service Recipient with appropriate
strategic advice with respect to the business and operations (including
investment activity) of Service Recipient, subject to the compliance policies of
Service Provider and Service Recipient.    As determined by Service Provider and
Service Recipient on a case-by-case basis, subject to Section 3.01 of the TSA.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]



--------------------------------------------------------------------------------

Upon execution of this Transition Service Schedule by the undersigned, this
Transition Service Schedule is hereby deemed incorporated into and made part of
the TSA effective as of June 30, 2012.

 

TIPTREE ASSET MANAGEMENT COMPANY, LLC     TRICADIA HOLDINGS, L.P. By:   /s/
Geoffrey Kauffman     By:   /s/ Julia Wyatt Name:   Geoffrey Kauffman     Name:
  Julia Wyatt Title:   Chief Executive Officer     Title:   Chief Financial
Officer



--------------------------------------------------------------------------------

TRANSITION SERVICE SCHEDULE

This is a Transition Service Schedule relating to that certain Transition
Services Agreement (the “TSA”), dated as of June 30, 2012, between Tricadia
Holdings, L.P., Tiptree Asset Management Company, LLC and, to the limited extent
provided for therein, Tiptree Financial Partners, L.P. Capitalized terms used
but not defined herein shall have such meanings ascribed to them in the TSA.

 

1. Service Provider: Tricadia Holdings, L.P.

 

2. Service Recipient: Tiptree Financial Partners, L.P. and the following
subsidiaries thereof: Tiptree Asset Management Company, LLC, Tiptree Asset
Management Holding Company, LLC, Tiptree Capital Management, LLC, Muni Capital
Management, LLC, Tricadia Loan Management LLC and TREIT Management, LLC.

 

3. Start/End Date: The Transition Services start on the Closing Date and end on
December 31, 2013, but shall automatically continue in effect thereafter unless
terminated pursuant to Section 7.02 of the TSA.

 

4. Summary of Services:

 

Service Name

  

Description

  

Fee

Provision of office space    Service Provider will provide Service Recipient
with office space. The office space will consist of that currently occupied by
Tiptree and each of the Management Entities, and may be expanded as future needs
dictate upon mutual agreement of the parties.    $228,000 for 2012 and $245,000
for 2013, subject to increase if additional space is required, based on the
ratio of the leased space occupied by Service Recipient employees to the lease
space occupied by all persons.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]



--------------------------------------------------------------------------------

Upon execution of this Transition Service Schedule by the undersigned, this
Transition Service Schedule is hereby deemed incorporated into and made part of
the TSA effective as of June 30, 2012.

 

TIPTREE ASSET MANAGEMENT COMPANY, LLC     TRICADIA HOLDINGS, L.P. By:  

/s/ Geoffrey Kauffman

    By:  

/s/ Julia Wyatt

Name:   Geoffrey Kauffman     Name:   Julia Wyatt Title:   Chief Executive
Officer     Title:   Chief Financial Officer